728 F.2d 147
FARRELL LINES, INC., Plaintiff-Appellee,v.AMERICAN MOTORISTS INSURANCE CO., Defendant-Appellant.
No. 761, Docket 83-7883.
United States Court of Appeals,Second Circuit.
Argued Feb. 14, 1984.Decided Feb. 16, 1984.

Harvey Barrison, New York City (Philip Russotti, New York City, on the brief), for defendant-appellant.
Richard M. Fricke, New York City (Philip S. Ross, Lilly, Sullivan & Purcell, New York City, of counsel), for plaintiff-appellee.
Before MESKILL, PIERCE and PRATT, Circuit Judges.
PER CURIAM:


1
This is an appeal from a judgment of the United States District Court for the Southern District of New York, Broderick, J., entered on October 6, 1983, which granted plaintiff carrier's motion for summary judgment in the amount of $28,925.14 on a surety bond covering an independent freight forwarder, together with interest at twelve percent per annum from May 18, 1981.


2
Appellant claims that the district court erred in concluding that the plaintiff carrier was within the class intended to benefit from the surety bond.  Appellant further claims that the court should not have granted summary judgment holding the surety liable for this freight forwarder's conduct without first finding that an independent contract existed between the forwarder and the carrier.


3
We find no merit in these claims and affirm substantially for the reasons stated by Judge Broderick in his Memorandum Order dated June 2, 1983, 572 F.Supp. 939.  We also find no merit in appellant's claim that the court abused its discretion in granting prejudgment interest.  Contrary to appellant's claim, there was no unjustifiable delay by the carrier in instituting suit in this case.


4
Affirmed.